t c summary opinion united_states tax_court carol l van dyke petitioner v commissioner of internal revenue respondent docket no 20656-03s filed date carol l van dyke pro_se robert a varra for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 and sec_6330 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice petitioner seeks review of the determination to proceed with collection of her tax_liabilities for and the issue for decision is whether respondent may proceed with collection action as determined in the notice stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in denver colorado background petitioner was sent notices of deficiency for and petitioner did not file a petition with the court for either year according to the notice at the hearing under sec_6330 and c petitioner claimed that her federal_income_tax returns for and were falsified by her estranged husband or someone else the petition and amended petition petitioner alleges in her petition that she went to the internal_revenue_service irs office on speer boulevard in denver colorado to discuss her tax matters and that the office in the ceaser chavez building may be a fraudulent office she alleges that several years ago she showed the irs that the returns were bogus because she would never file her tax returns in my maiden name as she is legally_separated not divorced the petition further alleges that a mary ellen brown her husband who have swindled me over years bribed an irs employee petitioner also alleges that year is the limit for filing against anyone in a superior or appellate court by the statues sic of limitation their arguement sic is bogus other allegations in the petition concern an alleged robbery alleged payments to her by her husband and an allegation that petitioner whose returns describe her profession as nursing has engaged in the practice of law in my own behalf in california in her amended petition petitioner alleges that she does not owe any_tax because she did the long forms in and and sent in a cashier's check for dollar_figure and she realleges that there is a 1-year statute_of_limitations that prohibits respondent's collection action discussion sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 114_tc_176 in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of her underlying tax_liability sec_6330 provides that the person may raise at the hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the liability petitioner submitted at trial an eight-page handwritten document that she testified was a summary of her case the document rambling and difficult to follow repeats some allegations from the petition and raises new_matter the new_matter includes allegations that an irs employee stole her car that president bush made lewd comments to her by telephone and that archibald cox stole from her a red samsonite suitcase the evidence she submitted includes a handwritten document for tax_year listing a dollar_figure deduction for a van that she alleges was stolen from her by president clinton petitioner has alleged that certain correspondence including the notice_of_deficiency for was sent to her using in whole or in part her maiden name she alleges that her maiden name is not my name she has however not denied receiving notices of deficiency for and the court concludes that petitioner is precluded from challenging the existence or amount of her and tax_liabilities in a sec_6330 hearing or before the court see sec_6330 sec_301_6330-1 q a-5 proced admin regs even were she not so precluded she failed to present evidence that the amounts assessed are incorrect where the validity of the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the court reviews only whether the appeals officer's refusal to accept petitioner's arguments was arbitrary capricious or without sound basis in fact or law see 112_tc_19 sec_6501 sets forth limitations on assessment and provides as a general_rule that income taxes must be assessed within years after the filing of the return sec_6501 where assessment was made within the pertinent period of limitations the tax may be collected by levy within years after the assessment of the tax sec_6502 a hearing request under sec_6330 will suspend the running of the period of limitations described in sec_6502 during the period that such hearing and appeals therein are pending sec_6330 petitioner's liability for as shown on her return was assessed on date and additional tax and a late filing addition_to_tax for were assessed on date petitioner's tax_liability for as shown on her return and late filing addition_to_tax were assessed on date her tax_liability for and a failure-to-pay addition_to_tax were assessed on date petitioner's tax_liability for as shown on her return was assessed on date and additional tax was assessed on date accordingly assessment was well within the 3-year period of limitations for all years respondent received petitioner's form request for a collection_due_process_hearing on date well within the applicable 10-year period of limitations for collection the running of the 10-year period was suspended by the form and remains suspended collection of petitioner's federal_income_tax liabilities for the years at issue is not time barred the court has considered the other arguments raised by petitioner and concludes they are either irrelevant or without merit the appeals officer's refusal to accept petitioner's arguments was not arbitrary capricious or without sound basis in fact or law the court holds that respondent may proceed with collection action as determined in the notice reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
